Citation Nr: 0018855	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
testicular cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

The veteran's original claim for service connection for 
testicular cancer was denied by the Atlanta, Georgia Regional 
Office (RO) in August 1995, with notification sent on August 
21, 1995.  The veteran did not appeal this decision.

This case initially came before the Board of Veterans' 
Appeals on appeal from an August 1997 rating action of the RO 
which found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for testicular cancer.

By means of a Remand dated in April 1999, the Board requested 
additional development of the evidence.  In a February 2000 
supplemental statement of the case, the RO reopened the claim 
and denied it as not well grounded following additional 
development and consideration of the issue, as requested by 
the Board in its remand.  The case is now returned to the 
Board for further consideration.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for testicular cancer.


FINDINGS OF FACT

1.  In August 1995 the RO notified the veteran that it was 
denying his claim for service connection for testicular 
cancer.  The veteran did not appeal within one year of being 
notified and the decision became final.

2.  The additional evidence submitted since August 1995 
includes medical evidence showing a diagnosis of testicular 
cancer made in December 1990.

3.  The recently received evidence bears directly and 
substantially upon specific matter under consideration, which 
is the issue of entitlement to service connection for 
testicular cancer.

4.  The additional evidence fails to establish a nexus or 
link between the veteran's testicular cancer and his active 
military service.

5.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for testicular cancer is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW


1.  The August 1995 RO rating decision denying entitlement to 
service connection for testicular cancer is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 
(1999).

2.  Evidence submitted since the August 1995 RO rating 
decision is new and material and the claim of entitlement to 
service connection for testicular cancer is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
testicular cancer is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends, in essence, that he is entitled to 
service connection for testicular cancer.  

As indicated above, service connection for testicular cancer 
was denied by the RO in August 1995 and the decision became 
final because no appeal was filed by the veteran.  

Service medical records before the RO in August 1995, were 
negative for any evidence of testicular cancer.  A May 1971 
separation examination was negative for any testicular 
problems.

Private treatment notes considered by the RO in its August 
1995 decision were limited to treatment notes from June and 
July 1989 showing treatment for a shoulder condition.  No 
records pertaining to testicular cancer were submitted at 
that time.  

Evidence received after the August 1995 rating decision 
include hospital reports and diagnostic studies reports 
showing that the veteran was diagnosed with testicular cancer 
in December 1990, and underwent right radical orchiectomy 
surgery.  Pathology findings returned with anaplastic and 
atypical seminoma, with the spermatic cord and epididymis 
unremarkable.  

Other evidence received after the August 1995 rating decision 
included records of treatment for complaints other than 
testicular cancer, including treatment for bee-stings in July 
1994 and cardiovascular problems from July 1992 through July 
1995.  Also received after August 1995, were more records 
from 1989 through 1992, which primarily concerned more 
treatment for cardiovascular complaints such as hypertension.  
Repeat chest X-ray reports from 1994 through 1998 were 
submitted.  A history of testicular cancer was noted 
throughout these X-rays from July 1995, July 1996, September 
1997 and December 1998, but they showed no evidence of 
metastasis.  In April 1999, the veteran was treated for right 
groin pain, speculated to be a possible hernia and a history 
of previous testicular surgery was given.  

Pursuant to the Board's remand instructions, the RO sent 
several requests for medical evidence to numerous physicians 
in June 1999, and also a letter informing the veteran of such 
action, allowing him a 60-day limit period for the veteran to 
provide new evidence.  While some of the evidence described 
above was sent in response to this request, other physicians 
did not reply or indicated that records pertaining to the 
veteran were not available. 
 
Analysis-New and Material Evidence

When a claim is denied by the RO, and the claimant fails to 
file a timely notice of disagreement (NOD) (See Pearson v 
Brown, 5 Vet.App. 449, 450 (1993) failure to appeal an RO 
decision within the one year period renders the decision 
final.) as prescribed by 38 U.S.C. § 7104(b)(1), that 
decision becomes final and the claim may not be reopened.  In 
order to reopen a claim which has been previously finally 
denied by the RO, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As noted above, the RO reopened this claim in a February 2000 
supplemental statement of the case.  The fact that the RO may 
have determined that new and material evidence was presented, 
and reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (On appeal, the U.S. Court of Appeals for 
the Federal Circuit (Federal Court) held that the U. S. Court 
of Veterans Appeals (Court) correctly construed 38 U.S.C. §§ 
5108 and 7104 in holding that the Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues on the merits.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)).  

While this case was pending on appeal, a decision of the 
Federal Circuit Court set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  In the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court of Appeals for Veterans Claims 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. § 
3.156(a), requires only that in order for new evidence to be 
material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).  

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra: VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the reasonable-
possibility-of-a-change-in-outcome prong of Colvin, supra.  
There is no duty to assist in the absence of a well-grounded 
claim. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  The RO is noted to have 
utilized these precedent decisions in its February 2000 SSOC 
which reopened this claim.  As this case remains in appellate 
status, the Board will now consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

The Board finds that the above-described medical evidence 
showing treatment for testicular cancer, is "new" as it was 
not available for review in 1995, and that it is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection.  The previous denial 
of August 1995 was based on review of medical evidence that 
did not include any evidence that the veteran had ever been 
treated for testicular cancer, therefore this new evidence 
showing a diagnosis of aplastic seminoma in December 1990 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Court has held that the 
credibility of evidence must be presumed for the purpose of 
deciding whether it is new and material.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Therefore, as the Board finds 
the medical records from December 1990 added to the record 
are "new and material" to the veteran's claim, and therefore, 
the claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must now 
determine whether a well-grounded claim has been submitted 
and whether VA has met its duty to assist in the development 
of the claim prior to a de novo review on the merits of the 
claim.  See Winters V. West, 12 Vet. App. 203, 206 (1999).  

Analysis of Well-Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist him 
or her in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved at 
this time is whether the appellant has presented evidence 
that his claim for service connection for testicular cancer 
is well grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).  See also Holbrook 
v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam order noting 
Board's fundamental authority to decide a claim in the 
alternative).  Although this claim has been developed on a 
direct basis, the Board shall also consider whether 
entitlement under a presumptive basis is warranted.  

"Direct" service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1999).

In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Service connection may be established for a chronic 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1110, 1112, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).   Testicular cancer may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent or more within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, such as Agent Orange 
during active military, naval or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx or trachea) 
and soft-tissue sarcoma.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the Vietnam 
era.  Id.; see also McCartt v. West, 12 Vet. App. 164, 168 
(1999).

A review of the list of diseases which may be presumptively 
service-connected under 38 C.F.R. § 3.309(e) reveals that 
testicular cancer is not included among the listed disorders.  
Furthermore, the Secretary of the Department of Veterans 
Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  This would include testicular cancer.  See 
Notice, 64 Fed.Reg. No. 211, 59232-5943 (1999).  Thus, the 
veteran's cancer is not subject to the presumption of service 
connection under 38 C.F.R. § 3.309.

Upon review of all the evidence on file, the Board finds that 
the veteran's claim is not plausible, as the competent 
medical evidence does not serve to well ground a claim for 
service connection for testicular cancer.  While the evidence 
does show that the veteran has current residuals of 
testicular cancer, diagnosed in December 1990, nearly 20 
years after discharge, there is no competent medical evidence 
showing that this cancer began in service or within one year 
after his discharge in May 1971.  There is also no competent 
medical evidence linking the cancer to his period of active 
service, or any event therein.   

Under these circumstances, the Board must conclude that the 
veteran has not satisfied the initial burden of presenting 
evidence of a well-grounded claim for service connection for 
testicular cancer, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  Since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no further duty 
or obligation to assist him in the development of facts 
pertaining to the claim. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO adequately informed the veteran 
of the evidence that is required or would be necessary to 
well ground his claim.  The discussion above further informs 
the veteran of the type of evidence that is lacking, and 
which he should submit for a well grounded claim.  Unlike the 
situation in Robinette, the appellant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for testicular cancer 
is reopened.

The veteran's claim for entitlement to service connection for 
testicular cancer is denied as not well grounded.

	


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

